Citation Nr: 1507309	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from July 1970 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter was most recently Remanded by the Board in October 2013 for additional development.  The matter has returned to the Board.


FINDING OF FACT

Hypertension was not shown in service or within a year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in May 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2006.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

The Veteran was afforded a VA examination in May 2009 with addendum opinions offered in September 2011 and December 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination in is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  While the examiner thoroughly addressed the question of secondary service connection in detail, the Board acknowledges that he did not comment on the question of service connection on a direct or presumptive basis.  Such did not render the opinion inadequate.  Indeed, as will be explained below, the Veteran has neither claimed nor contended that his hypertension had its onset in service or within a year of discharge or that it was in any way related to his active service.  He has instead indicated that his hypertension had its onset on or around 2005 (34 years post-service) and repeatedly argued that his hypertension is related to his service-connected diabetes.  Remanding the matter to obtain a direct nexus opinion would serve no useful purpose.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the service connection claim has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).
 
Analysis

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  His STRs do not show a diagnosis of hypertension.  In fact, the Veteran had normal blood pressure readings (130/80 and entrance and 118/64 at discharge), normal examination findings, and denied having high blood pressure at both his entrance and separation examinations.  There is also no evidence that the Veteran was diagnosed with hypertension within one year of his separation from service.    The first diagnosis of hypertension contained in the record is not until 2005, which would preclude service connection on the basis of continuity of symptomology.  There is also no medical evidence linking the Veteran's hypertension to his active service, and he has not submitted any medical opinion that relates his hypertension to service.  See Shedden supra.  

The Veteran does not contend the contrary.  Hypertension was not even listed as a part of his initial claim.  In a January 2006 statement, the Veteran inferred that his hypertension was due to his diabetes, which he clarified in a later September 2006 statement.  Neither statement contained an allegation that his hypertension had its onset in service or within a year of service discharge or was otherwise etiologically related to his active service.  Rather, his sole contention has been that his hypertension is proximately due to, or a result of, his service-connected diabetes.

In May 2009, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to whether or not his hypertension was proximately due to or the result of his diabetes.  The Veteran reported that he was first diagnosed with diabetes in 2005 and controlled his diabetes through diet only, but he took medications for his hypertension.  At the examination, his blood pressure readings were 143/60, 160/70, and 134/76.  Otherwise, he had a normal examination of his heart with no other pertinent physical findings.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected diabetes.  The examiner explained that the Veteran's age, obesity, and prior tobacco abuse most likely caused or aggravated his hypertension.  The examiner also explained that hypertension does not occur at the same time as diet controlled diabetes but instead takes many years of poorly controlled diabetes to cause hypertension.

In September 2011, the VA examiner submitted an addendum opinion that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes.  The VA examiner explained that because the Veteran's blood sugars have been under excellent control and there was no evidence of end organ damage, and therefore, his hypertension was more likely secondary to his age, obesity, and previous tobacco abuse.

In December 2013, a new VA examiner reviewed the Veteran's claim file.  The examiner opined that the Veteran's diabetes was less likely than not responsible for the worsening of his blood pressure.  The examiner noted that the Veteran had mildly elevated microalbumin with a single spike in his lab value in 2008, but it has since only been mildly elevated.  In addition, he observed that the Veteran's medications, which were adjusted, could have caused the microalbumin elevation.  He indicated that the Veteran's pain medications and benign prostate hypertrophy can also result in elevated microalbumin.  Finally, the VA examiner stated that studies on the residuals of diabetes show that individuals will develop diabetic retinopathy before developing chronic kidney disease secondary to diabetes, and as of January 2013, the Veteran did not have diabetic retinopathy.  

The Veteran has not submitted any evidence supporting his contention that his hypertension is proximately due to or the result of his service connected diabetes.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his hypertension is proximately due to his service connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


